DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 11/04/2020 has been entered. Claims 1 and 12 have been amended. Claims 1-24 are pending.
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In accordance to the prior arts: 20170076676 teaches an active matrix electro-wetting on dielectric (AM -EWOD) device includes a plurality of array elements arranged in an array, each of the array elements including array element circuitry, an element electrode, and a reference electrode. The array element circuitry includes an actuation circuit configured to apply actuation voltages to the electrodes, and an impedance sensor circuit configured to sense impedance at the array element electrode to determine a droplet property at the array element. The impedance sensor circuit is operated by perturbing a potential applied to the reference electrode. The AM-EWOD device includes a common row addressing line. The impedance sensor circuit further is operated by supplying voltage signals over the common addressing line to effect both a reset operation and an operation for selecting a row in the array to be sensed. The circuitry isolates the array element from the actuation voltage during operating the impedance sensor circuit. 
Prior arts fail to disclose or suggest An active matrix electro-wetting on dielectric (AM- EWOD) device comprising: a plurality of array elements arranged in an array of rows and columns, each of the array elements including array element circuitry, an element electrode, and a reference electrode; and wherein: the sensor capacitor is electrically connected to a gate of the sensor readout transistor such that during a sensing phase a voltage perturbation is coupled through the sensor capacitor to the gate of the sensor readout transistor; and the impedance sensor circuitry further comprises a pre-charging element that is connected between a gate of the sensor readout transistor and a variable pre-charging voltage supply line, wherein during the sensing phase the pre-charging voltage supply line provides a pre-charging voltage through the pre-charging element to the gate of the sensor readout transistor that operates to turn on the sensor readout transistor during the sensing phase prior to the voltage perturbation, thereby increasing the effect of the voltage perturbation on the output current.
Claim 1, prior arts fail to disclose or suggest An active matrix electro-wetting on dielectric (AM- EWOD) device comprising: a plurality of array elements arranged in an array of rows and columns, each of the array elements including array element circuitry, an element electrode, and a reference electrode; wherein the array element circuitry comprises: actuation circuitry configured to apply actuation voltages to the element and reference electrodes for actuating the array element; and impedance sensor circuitry configured to sense impedance at the array element electrode to determine a droplet or device property at the array 
Claim 12, prior arts fail to disclose or suggest A method of operating an active matrix electro- wetting on dielectric (AM-EWOD) device comprising the steps of: arranging a plurality of array elements in an array of rows and columns, each of the array elements including array element circuitry, an element electrode, and a reference electrode; wherein the array element circuitry of each array element comprises: actuation circuitry configured to apply actuation voltages to the element and reference electrodes for actuating the array element; and impedance sensor circuitry configured to sense impedance at the array element electrode to determine a droplet or device property at the array element, the impedance sensor circuitry comprising a sensor capacitor and a sensor readout .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        03/15/2021